Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-11 directed to an invention non-elected without traverse.  Accordingly, claims 9-11 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 9-11 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Speer et al. (US 8,016,571) and Abramovitz (US 3,142,519). The Office agrees with Applicant’s arguments (dated 22 June 2020) with regards to 
a casing with a plurality of impeller stages within the casing
a casing having an inlet for receiving fluid at a first end and an outlet for discharging fluid at a second end at a higher pressure, wherein a plurality of first thrust pads face toward the first end of the casing
lubrication paths directing some of the fluid toward interfaces between the thrust pads and the one or more annular elements that bear against the thrust pads
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIAN B GETACHEW/Examiner, Art Unit 3745     

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745